J-A30025-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

THEODORE P. HOWARD                            IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                        Appellee

                   v.

CLAUDIA S. HOWARD

                        Appellant                  No. 633 EDA 2016


             Appeal from the Order Entered January 28, 2016
          In the Court of Common Pleas of Northampton County
               Domestic Relations at No(s): DR No. 167213
                          PACSES No. 576114391


BEFORE: BOWES, OLSON and STABILE, JJ.

MEMORANDUM BY OLSON, J.:                          FILED MARCH 07, 2017

     Appellant, Claudia S. Howard (Wife), appeals from the child support

order entered on January 28, 2016 in the Domestic Relations Division of the

Court of Common Pleas of Northampton County. We affirm.

     The trial court has aptly summarized the relevant procedural history.

     On December 23, 2013, [Theodore P. Howard (Husband)], filed
     a complaint for support seeking support for three children,
     [J.M.H.], born [i]n January [], 1997, [A.A.H.], born [i]n January
     [], 1999, and [A.D.H.], born [i]n December [], 2001.

     The parties were ordered to appear at a support conference
     scheduled for January 21, 2014. On that date, counsel for
     [Husband] and counsel for [Wife] entered their respective
     appearances, and counsel for [Wife] requested a continuance of
     the conference. On March 3, 2014, the complaint was reinstated
     and the parties were ordered to appear at a support conference
     on March 27, 2014.        The conference was subsequently
     rescheduled to May 8, 2014, on which date the parties and their
     counsel appeared before [a conference officer].        At the
J-A30025-16


     conclusion of the conference, [the conference officer] deferred
     disposition on the complaint pending receipt of further
     documentation from both parties regarding their respective
     income[s].

     On June 24, 2014, the court [] entered an interim order []
     requiring [Wife] to pay support in the amount of $144.00 per
     month for the three children, allocated as $120.00 for current
     support and $24.00 for arrears. The June 2014 order set arrears
     at $790.84 as of the date of the order, which were due in full
     immediately. Pursuant to the June 2014 order, [Wife] was
     responsible for 60% of any unreimbursed medical expenses,
     while [Husband] was responsible for the additional 40%.
     Further, [Husband] was required to provide medical insurance
     for the children, proof of which [had] to be submitted to the
     Domestic Relations Section within [30] days. Additionally, the
     June 2014 order noted that the support amount was based on an
     assessed earning capacity for [Wife] and considered the Social
     Security Derivative benefits being received by [Father] on behalf
     of the children.

     On July 16, 2014, [Father] filed a written demand for a de novo
     hearing regarding the June 2014 Order.            [After several
     continuances, the parties and their counsel appeared before the
     trial court on July 29, 2015. On that date, the court entered an
     order stating that the matter was continued until October 26,
     2015. Depositions were to be completed by August 5, 2015 and
     the parties’ income tax returns for 2013 and 2014 were to be
     submitted to counsel and the court by September 30, 2015.
     Briefs were to be filed by October 26, 2015 and no further
     continuances were to be granted].

     On October 26, 2015, the parties and counsel appeared before
     the [trial court] and submitted their respective briefs, a civil
     custody order dated October 19, 2015, the required tax returns
     and supporting documents, and the deposition transcripts of
     [Husband, Wife, Husband’s accountant, and an administrator of
     the preparatory school attended by J.M.H. and A.A.H.].

     On January 28, 2016, following a thorough review of the file, the
     submitted documents, transcripts, and the briefs of the parties,
     [the trial court] entered the order currently on appeal[.] The
     January 2016 [o]rder provided that for the time period from
     December 20, 2013 through December 31, 2014, basic support

                                   -2-
J-A30025-16


      of three children would be in the amount of $2,644.00 per
      month, considering that [Husband] was receiving Social Security
      Derivative benefits for the three children from [Husband’s] claim
      for Social Security benefits. However, effective January 1, 2015,
      [Wife’s] support obligation was modified to the amount of
      $3,208.00 per month, allocated as $2,673.00 for basic support
      for the three children, plus $535.00 per month to apply to
      arrears. The calculation for modified support, effective January
      1, 2015, considered that [Husband] was receiving Social
      Security Derivative benefits for two of the children, specifically
      [A.A.H.] and [A.D.H.], being paid from [Husband’s] claim.

      Additionally, the January 2016 Order indicated that the
      calculation of [Wife’s] income for both applicable time periods
      was based on: 1) an assessed annual gross earning capacity of
      $78,000.00 as an experienced property manager from the
      Pennsylvania Occupational Wage Survey; and 2) [Husband’s]
      interest/dividend income. Therefore, based upon this assessed
      income, [Husband’s] adjusted monthly net income was
      $1,928.00 based upon [his] Social Security income and [his]
      interest/dividend income. While we reviewed the parties’ 2014
      Federal Income Tax returns, and the parties’ October 19, 2015
      shared custody arrangement for [A.D.H.], neither resulted in a
      change in the guideline award due to the average of the overall
      custody arrangements for the three children.

      As a further aid to the court, [Husband] was directed to provide
      proof that the parties’ child, [J.M.H.], was attending high school,
      as well as proof of health insurance coverage and the costs
      thereof, within ten days.         Finally, [Wife’s] liability for all
      unreimbursed medical expenses was set at 86%, while
      [Husband] would be liable for 14% of all unreimbursed medical
      expenses. All other stipulations from the June 2014 order were
      to remain in full force and effect.

Trial Court Opinion, 5/2/16, at 2-7 (record citations and superfluous

capitalization omitted).

      Wife filed a timely notice of appeal to this Court on February 23, 2016.

Thereafter, on March 14, 2016, Wife filed a concise statement of errors

complained of on appeal pursuant to court order under Pa.R.A.P. 1925(b).

                                      -3-
J-A30025-16


Wife   filed a second concise       statement on March        17, 2016, listing

substantially the same issues as her previous submission.         The trial court

issued its Rule 1925(a) opinion on May 2, 2016.


       Wife raises five issues for our review:

       Did the trial court abuse its discretion by assessing Wife an
       earning capacity of $78,000.00 when the testimony was clear
       that Wife has only had minor hourly jobs since 2001, including a
       job where she earned $450.00 per week, she did not earn any
       income in 2014 and, therefore, her income was overstated and
       exaggerated by the trial court?

       Did the trial court abuse its discretion in finding that Wife had an
       earning capacity of $78,000.00 as an experienced property
       manager although Wife never worked as a property manager
       and has no training or experience in that field?

       In assessing Wife an earning capacity of $78,000.00 based on
       being a full-time experienced property manager, did the trial
       court abuse its discretion in failing to consider [that] the parties’
       shared custody arrangement requires Wife to provide
       transportation to and from school for their youngest child,
       [A.D.H.], and, therefore, Wife is not able to work any type of
       full-time job?

       Did the trial court abuse its discretion in failing to analyze
       Husband’s lavish lifestyle and assessing Husband’s income,
       solely based on Husband’s social security income and
       interest/dividend income, and failing to consider all of Husband’s
       income, including the rental income he receives from the
       apartment building located at 311 West 71st Street, New York,
       NY?

       Did the trial court abuse its discretion in failing to consider and
       enforce the terms and conditions of the marital agreement, with
       respect to child support, ancillary expenses and Husband’s
       obligation to pay for health insurance and unreimbursed medical
       expenses?

Appellant’s Brief at 3-5.

                                       -4-
J-A30025-16


      Wife’s appeal challenges a child support order entered by the trial

court. Our standard of review over such cases is well established.

      When evaluating a support order, this Court may only reverse
      the trial court's determination where the order cannot be
      sustained on any valid ground. We will not interfere with the
      broad discretion afforded the trial court absent an abuse of the
      discretion or insufficient evidence to sustain the support order.
      An abuse of discretion is not merely an error of judgment; if, in
      reaching a conclusion, the court overrides or misapplies the law,
      or the judgment exercised is shown by the record to be either
      manifestly unreasonable or the product of partiality, prejudice,
      bias or ill will, discretion has been abused. In addition, we note
      that the duty to support one's child is absolute, and the purpose
      of child support is to promote the child's best interests.

Krebs v. Kreb, 944 A.2d 768, 772 (Pa. Super. 2008).

      We address Wife’s first two issues together as they are closely related.

Wife alleges here that the trial court abused its discretion by imputing to her

an earning capacity of $78,000.00 as an experienced property manager.

Specifically, she asserts that she lacks experience and training within the

field and her recent employment history confirms substantially diminished

compensation levels.

      We disagree with Wife’s objections.        As the trial court found, the

record establishes that Wife has the education, training, and work history to

support an imputed earnings capacity of at least $78,000.00 as an

experienced property manager.       See Trial Court Opinion, 5/2/16, at 9-18.

Since the deposition testimony and documentary evidence supports the trial

court’s findings, there is a valid basis for its determinations. Accordingly, we

discern no ground for relief in Wife’s first two claims.

                                      -5-
J-A30025-16


       In her third claim, Wife argues that the trial court abused its discretion

in assessing an earning capacity of $78,000.00 (which assumes full-time

employment       as   an   experienced         property    manager)    since    the   court

overlooked      Wife’s     obligation,    under      the    parties’   shared     custody

arrangement, to transport [A.D.H.] to and from school. Our review of the

record and the trial court’s opinion convinces us that the court considered,

but rejected, this claim. The trial court “was [unpersuaded] that [Wife could

not] work a full-time job, as a property manager or otherwise, because she

ha[d] to transport a [14-year-old] to and from school on the days on which

she has custody of him.” Id. at 21. The court reached this conclusion after

noting that Wife merely shared custody of her son, that she was able to

work full-time when her other children were 14-years-old, and that “[t]here

was no testimony or evidence regarding how far the school is from [Wife’s]

home, what time school starts, what time school ends, or information

regarding activities or sports in which [A.D.H.] is engaged that would change

pickup or drop off times on the days [Wife has custody of A.D.H.].” 1 Id. at

21. Because the record supports these determinations, we are not inclined

to disturb the trial court’s ruling on this issue.

       In her fourth claim, Wife maintains the trial court abused its discretion

in assessing Husband’s earnings based solely upon his social security income
____________________________________________


1
  The court further noted the absence of testimony regarding transportation
alternatives for A.D.H. See Trial Court Opinion, 5/2/16, at 21-23.



                                           -6-
J-A30025-16


and funds received as interest or dividends, while failing to consider his

rental income and his “lavish lifestyle.” In its opinion, the trial court, citing

the deposition testimony generated in this case, explained its income

calculation for Husband, as well as the fact that much of the rental income

received from the parties’ New York properties was offset by mortgage

expenses. See id. at 18-19. In addition, the court explained that Husband

used the significant funds obtained through the sale of various assets,

including a hotel, to meet his monthly expenses. Id. at 20. In view of these

circumstances, which are firmly demonstrated by the record, we discern no

abuse of discretion in the assessment of Husband’s income.

      In her final claim, Wife argued that the court abused its discretion in

failing to consider and enforce the terms of the parties’ agreement as to

matters concerning child support. Here, an agreement signed by the parties

and notarized on August 7, 2012 stated that Husband would pay child

support in the amount of $4,000.00 per month, as well as school tuition and

unreimbursed medical costs.        The agreement further provided that the

support payments would continue only so long as Husband received income

generated by the parties’ hotel.     Neither side disputes that the hotel has

ceased operations.      Accordingly, as the trial court determined, Husband’s

obligations under the August 7, 2012 agreement have concluded and this

claim offers Wife no basis for relief.

      Order affirmed.


                                         -7-
J-A30025-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/7/2017




                          -8-